UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2412


In re: MELDAMION ANTOINE HUGULEY,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:18-cr-00205-WO-1)


Submitted: January 13, 2022                                  Decided: February 10, 2022


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Meldamion Antoine Huguley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Meldamion Antoine Huguley petitions for a writ of mandamus seeking an order

directing the Bureau of Prisons (BOP) to cease collecting funds from his inmate funds

account through the Inmate Financial Responsibility Program. We conclude that Huguley

is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted).

       Huguley has not shown that he has a clear right to the relief he seeks. He does not

claim that he sought relief through the BOP’s Administrative Remedy Program. Further,

because he is questioning the execution of his sentence, he may seek relief by filing a 28

U.S.C. § 2241 petition in the district court. See Fontanez v. O’Brien, 807 F.3d 84, 87 (4th

Cir. 2015).

       The relief sought by Huguley is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED



                                            2